                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, NV 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff John Enos
                                 7
                                     RAELENE K. PALMER
                                 8 Nevada Bar No. 8602
                                     THE PALMER LAW FIRM, P.C.
                                 9 5550 Painted Mirage Road, Suite 320
                                     Las Vegas, Nevada 89149
                                10 Phone: (702) 952-9533
                                     Email: rpalmer@plflawyers.com.com
                                11 Attorneys for Plaintiff John Enos
                                12                             UNITED STATES DISTRICT COURT
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                     DISTRICT OF NEVADA
    Phone 775-853-9455
       Reno, NV 89502




                                14 JOHN ENOS, an individual,                           CASE NO: 3:17-cv-00095-MMD-CLB
                                15                                  Plaintiff,
                                16 vs.
                                                                                           STIPULATION AND [PROPOSED]
                                17 DOUGLAS COUNTY, a political subdivision               ORDER TO ENLARGE TIME TO FILE
                                     of the State of Nevada; SCOTT SHICK, Chief          PROPOSED JOINT PRETRIAL ORDER
                                18 Juvenile Probation Officer of the Juvenile
                                     Probation Department; et al.                                       (First Request)
                                19
                                                                    Defendants.
                                20
                                21
                                            COMES NOW Plaintiff JOHN ENOS and Defendants DOUGLAS COUNTY, SCOTT SHICK,
                                22
                                     and VICTORIA SAUER-LAMB, by and through their undersigned attorneys of record, and hereby
                                23
                                     request a 30-day enlargement of time for the parties to file their proposed Joint Pretrial Order (JPTO).
                                24
                                     The proposed JPTO is currently due on Monday, April 20, 2020. At this time, the parties believe that
                                25
                                     additional time, between 30-60 days, is necessary to submit the proposed JPTO; however, the parties’
                                26
                                     first request is limited to requesting 30 additional days through and including Wednesday, May 20,
                                27
                                     2020 to file the proposed JPTO.        The Coronavirus Disease (COVID-19) pandemic has impaired
                                28


                                                                                   1
                                 1 counsel’s ability to prepare the JPTO. For example, one attorney for Plaintiff is located in Las Vegas,
                                 2 where COVID-19 case are much higher and would require out-of-town counsel to travel to Washoe
                                 3 County. As well, due to Governor Sisolak’s social distancing guidelines and directives, other counsel
                                 4 have been subject to office closures and staff reductions, hindering counsel’s ability to do work
                                 5 necessary to prepare the JPTO. Due to the same social distancing guidelines, there is also great
                                 6 uncertainty as to the availability of the parties, counsel, witnesses and potential jurors to interact at a
                                 7 trial. What’s more, it is not known when normal Court operations will resume in light of the exigent
                                 8 circumstances and temporary restrictions regarding court operations imposed by Temporary General
                                 9 Order 2020-04. At the time of the issuance of Temporary General Order 2020-04 the Court noted there
                                10 were 26 reported cases of COVID-19. See generally, Temporary General Order 2020-04, fn. 1. As of
                                11 the present date of filing the instant Stipulation, the number of reported cases in Washoe County is 309,
                                12 which continues to increase daily.1 Since the issuance of Temporary General Order 2020-04,
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 Governor Sisolak recently extended the closure of businesses and schools from April 16, 2020 until at
    Phone 775-853-9455
       Reno, NV 89502




                                14 least April 30, 2020. While nationwide it has been reported that COVID-19 cases are expected to peak
                                15 within the next week to ten days, recent reports concerning Washoe County have modelled the peak of
                                16 COVID-19 cases in Washoe County as possibly coming near the end of May.2 Consequently, it is
                                17 unknown at this time when the Court will resume normal operations, including setting trials, which
                                18 further frustrates the parties’ attempts to arrive at good-faith representations of availability of trial
                                19 counsel, the parties and witnesses for trial.
                                20 . . .
                                21 . . .
                                22 . . .
                                23 . . .
                                24 . . .
                                25
                                26
                                27   1
                                      See https://www.rgj.com/story/news/2020/04/07/washoe-county-coronavirus-update-reno-
                                   las-vegas-nevada/2959245001/ (last accessed April 7, 2020).
                                28 2 See fn. 1.


                                                                                   2
                                 1 This is the parties’ first request to extend this deadline, and the parties submit that this request is not for
                                 2 the purpose of undue delay.
                                 3 Dated this 7th day of April 2019.
                                 4         THE GEDDES LAW FIRM, P.C.
                                 5   By:
                                 6         KRISTEN R. GEDDES
                                           Nevada Bar Number 9027
                                 7         1575 Delucchi Lane, Suite 206
                                           Reno, Nevada 89502
                                 8         Phone: (775) 853-9455
                                           Attorneys for Plaintiff John Enos
                                 9
                                10
                                               th
                                11 Dated this 7 day of April 2020.
                                12         THORNDAL ARMSTRONG DELK
                                           BALENBUSH & EISINGER
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455




                                           Electronic Signature Authorized
       Reno, NV 89502




                                14
                                           /s/
                                15   By:
                                           Katherine F. Parks, Esq.
                                16         6590 S. McCarran Blvd, Suite B
                                           Reno, Nevada 89509
                                17         Phone: (775) 786—2882
                                           Attorneys for Defendants
                                18
                                19                                                       II.
                                20                                                    ORDER
                                21          IT IS SO ORDERED.
                                22          Dated: April 8, 2020
                                23
                                24
                                                                                               UNITED STATES DISTRICT JUDGE
                                25
                                26
                                27
                                28


                                                                                     3
